Citation Nr: 0806805	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vision problems, to 
include as secondary to the veteran's service-connected 
disability of chronic, recurrent headaches, primarily 
tensional muscle contraction with occasional migrainous 
component.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for chronic, recurrent headaches, primarily 
tensional muscle contraction with occasional migrainous 
component.  

3.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran was in the Puerto Rico National Guard and served 
on active duty from April 1994 to July 1994, from May 2002 to 
November 2002, and from January 2003 to April 2004.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that denied service 
connection for vision problems, granted service connection 
and assigned a 10 percent disability rating for a headaches 
disability, effective from April 3, 2004, and granted service 
connection and assigned a 50 percent rating for PTSD, 
effective from April 3, 2004.  

In September 2005, the veteran filed a claim for a total 
rating for compensation purposes due to individual 
unemployability (TDIU), but the claims folder does not 
reflect that the claim has been adjudicated.  The matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The only visual problem the veteran is currently 
diagnosed with is refractive error of myopia of both eyes.  

2.  The veteran's headache disorder is manifest by chronic 
pain with some interference with concentration and loss of 
memory; it is not manifest by symptoms that are productive of  
severe economic inadaptability or by symptoms characteristic 
of migraine or by prostrating attacks.   

3.  The veteran's PTSD disability is manifest by difficulty 
in adapting to stressful circumstances, near-continuous 
depression, inability to establish or maintain effective 
relationships, and occupational impairment with reduced 
reliability and productivity; it is not manifest by symptoms 
such as suicidal ideation, obsessional or ritualistic 
behavior, impaired speech, spatial disorientation, neglect of 
personal appearance and hygiene, or impaired impulse control 
such as unprovoked irritability with periods of violence.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for visual problems, 
to include as secondary to the veteran's service-connected 
disability of chronic, recurrent headaches, primarily 
tensional muscle contraction with occasional migrainous 
component, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 4.9 (2007).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for chronic, recurrent headaches, primarily 
tensional muscle contraction with occasional migrainous 
component, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.20, 4.124a (and Diagnostic Codes 8045, 8046, 8100) (2007).  

3.  The criteria for an initial disability rating of 
70 percent, and no higher, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.130 (and Diagnostic Code 9411) (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for vision problems 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For direct service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The veteran has been diagnosed with myopia of both eyes.  For 
purposes of entitlement to benefits, refractive errors of the 
eyes (such as myopia) are congenital or developmental defects 
and, as a result, are not considered to be disease or injury 
within the meaning of the statutes governing service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations 
therefore specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  38 C.F.R. §§ 3.303(c), 4.9.  In other 
words, since myopia of the eye is not, by law, a disease or 
injury, it requires more than an increase in severity during 
service in order to warrant a grant of service connection-
the record must show that there was a disease or injury to 
the eye which created additional disability to the myopic 
eyes.  

Here, the record shows there was no superimposed disease or 
injury of the eyes during service.  The veteran's periodic 
exams reveal no disease or injury of the eyes.  In 
March 2004, he complained of loss of vision of the left eye 
with headache, which was determined to be temporary.   On his 
May 2004 post-deployment health assessment, the veteran 
indicated that during his deployment his health stayed about 
the same or got better.  He did not indicate that he 
experienced dimming of vision during deployment.  He 
indicated that he had no questions or concerns about his 
health.  In both his June 2004 and November 2004 annual 
medical certificate, the veteran reported that he currently 
had no medical problems and the examiner found him to be 
fully fit.  The service medical records thus do not show that 
the veteran incurred a disease or injury of the eye.  

There is no post-service evidence that the veteran incurred a 
disease or injury to his eyes during service.  In his initial 
primary care visit in April 2004, the veteran complained of 
chronic headaches with diminished eyesight.  The veteran was 
afforded a September 2004 compensation and pension (C&P) eye 
examination.  The examiner performed an examination for eye 
disease or injury, that is, a slit lamp exam.  She found his 
lids intact, the sclera clear, the conjunctiva clear, the 
cornea clear in both eyes, the anterior chamber deep and 
quiet in both eyes, the lens clear, intraocular pressure 12 
out of 12, the fundus normal in both eyes for posterior, pole 
and periphery, and extraocular movements full.  Her only 
diagnosis was a refractive error of myopia for both eyes.  At 
the December 2005 primary care visit and at the January 2006 
primary care visit, the veteran denied any visual problems 
with his headaches.  

A veteran cannot qualify for service connection without a 
medical finding of a current disability.  Congress 
specifically limits disability compensation to those who have 
a present disability.  Degmetich v. Brown, 104 F.3d 1328, 
1330-1332 (a currently existing disability is required to 
establish service connection); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is not appropriate 
without evidence of a presently existing disability).  The 
record shows that the veteran has no current vision 
disability.  Accordingly, his service connection claim for 
vision problems must be denied.  

On appeal, the veteran claims that his vision problems are 
secondary to this service-connected headache disability.  
Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; and 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Although the RO did not specifically address the secondary 
service connection claim, the issue whether the veteran had a 
current vision disability was adjudicated by the RO.  And a 
secondary service-connection claim, like a direct service- 
connection claim, also has as one of its requirements the 
existence of a current disability.  Since the veteran does 
not have a current vision disability within the meaning of 
the service-connection statutes, secondary service connection 
is not warranted on this record.  

The veteran argued in his September 2005 notice of 
disagreement that his vision problems were the result of the 
excessive use of the night vision equipment that was 
compulsory at all times.  But, as a lay person, the veteran 
is not competent to make medical judgments as to the etiology 
of his vision problems.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to give 
evidence of matters that require medical knowledge).  
Moreover, as discussed above, the mere fact that the vision 
in his myopic eyes worsened during service is not sufficient 
to warrant an award of service connection in the absence of a 
superimposed disease or injury of the eye that aggravates the 
congenital condition. As using night vision equipment is 
neither a disease nor an injury, the veteran's argument fails 
to establish service connection.  Furthermore, there is no 
medical evidence in the record connecting any vision problems 
to the veteran's active service.  On the other hand, the 
medical evidence that is in the record-namely, the 
September 2004 C&P examiner's diagnosis that there is no 
current vision disability except for myopia (which is not 
considered an injury or disease for purposes of service 
connection)-is medical evidence against the veteran's claim.    

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the veteran's complaints of diminished vision 
(with headaches) during service and his assertion that the 
vision problems have persisted since service were sufficient 
to afford him a medical examination.  Since that examination 
revealed no current disability, the evidence against the 
claim is much greater than that in favor, and the reasonable 
doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  

II.  Initial disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify various disabilities.  38 C.F.R., Part 4.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  See generally, 
38 C.F.R. §§ 4.1, 4.2.  

Where, as here, entitlement to compensation has been 
established, but a higher initial disability rating is at 
issue, the extent of impairment throughout the entire period, 
beginning with the filing of the claim, must be considered 
and a determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  As discussed 
below, staged ratings are not warranted here.  

A.  Headache disability 

The veteran has been diagnosed with chronic, recurring 
headaches, primarily tensional muscle contraction with 
occasional migrainous component.  The Schedule for Rating 
Disabilities does not contain a diagnostic code for that 
specific disability.  When an unlisted condition is 
encountered, the RO may assign a rating under a closely-
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, 
are closely analogous.  38 C.F.R. § 4.20.  

Here, the schedule for rating organic diseases of the central 
nervous system provides criteria for evaluating migraine 
disorders in Diagnostic Code (DC) 8100.  38 C.F.R. § 4.124a, 
DC 8100 (miscellaneous diseases of the central nervous 
system).  That neurological disorder involves the same 
anatomical localization (the head) as the veteran's headache 
disability.  It also shares some symptomatology because the 
veteran's headaches have an occasional migrainous component.  
Finally, the functional impairment of the two disorders is 
closely analogous because both kinds of disability impair the 
ability to function normally in daily activities of living.  

Since the RO assigned a 10 percent rating to the veteran's 
disability, the criteria for the two ratings higher than 10 
percent must be evaluated here to decide whether a higher 
initial rating is warranted.  A 50 percent rating is the 
highest rating permitted under Diagnostic Code 8100 and it is 
assigned for a migraine disorder with very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is 
assigned for a migraine disorder with characteristic, 
prostrating attacks occurring on average once a month over 
the last several months.  38 C.F.R. § 4.124a, DC 8100.   

The regulations do not define what is meant by "productive 
of severe economic inadaptability" or "prostrating 
attacks."  Pierce v. Principi, 18 Vet. App. 440 (2004) 
(requiring the Board to explain how the migraine rating 
criteria was applied to the veteran's vascular headaches).  
As to the former, there need not be a showing of 
unemployability (Pierce, supra at 445), but at a minimum, 
there should be an indication that the headaches interfere 
with the ability to earn money from work.  Here, there is no 
such evidence in the record.  In the psychiatric progress 
notes of January 2006, the psychiatrist recorded that the 
veteran had frequent absenteeism due to his severe nervous 
condition, frequent headaches, and medical appointments.  But 
the May 2006 C&P PTSD examiner recorded that he was able to 
keep his government job, even with frequent absenteeism.  At 
the October 2004 C&P neurological examination, in describing 
the impact of his disability on his daily life, the veteran 
reported that he was able to continue his ordinary activity 
in his job, as well as continue in the Puerto Rico National 
Guard.  This record does not establish that his attacks are 
productive of severe economic inadaptability.  Since, as 
discussed below, the record also contains no evidence of 
prostrating attacks, a 50 percent rating is not warranted on 
this record.  

As for the criteria of experiencing "characteristic, 
prostrating attacks," the Board notes that in Dorland's 
Illustrated Medical Dictionary (30th ed.. 2003), 
'prostration' is defined (at p. 1523) as 'extreme exhaustion 
or powerlessness.'  There is no evidence of prostration in 
the record.  Not once has the veteran reported that he is 
unable to function because of his headaches.  And while there 
is evidence of missing work due to headaches, there is no 
evidence that the absenteeism is because of extreme 
exhaustion or powerlessness.  

The veteran's symptoms do not manifest in attacks that are 
similar to those of a migraine disorder.  Dorland's 
Illustrated Medical Dictionary, supra at 1367, provides that 
migraine is commonly associated with irritability, nausea, 
vomiting, constipation or diarrhea, and often photophobia.  
While he does complain of irritability, the veteran 
experiences no nausea, vomiting, constipation, diarrhea, or 
photophobia.  During service, he experienced loss of vision 
with the headaches, but with the exception of his first visit 
to his primary care physician, the veteran has denied vision 
loss with his  headaches.  

The veteran has complained to his psychiatrist that his 
difficulty in concentrating at work (where he handled money 
and dealt with the public) was exacerbated by his headaches 
and that he experiences memory loss with the headaches.  He 
has consistently reported frequent pain and the fact that his 
medication relieves that pain only in part and only for a few 
hours.  The pain is described as frontal and right-sided but 
it changes to the left.  He described the pain as a tight 
knot along with pressure sensation over intermittent 
pulsatile throbbing sensation.  
The evidence clearly indicates that the veteran's headaches 
are chronic, occurring on a daily basis.  But the record does 
not establish that the headaches are of a severity to satisfy 
the criteria in 38 C.F.R. § 4.124a.  While his disability 
undoubtedly interferes with the quality of his life, the 
record does not show that the headaches produce prostrating 
attacks with symptoms characteristic of a migraine disorder.  
The veteran's treatment records do not show that the 
headaches leave him extremely exhausted or powerless.  To the 
contrary, the record shows that he goes about the activities 
of his daily life, working two jobs-he just does so with 
chronic pain.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Here, the10 percent rating that 
has been assigned to the veteran's disability is appropriate 
under Diagnostic Code 8100 for a migraine disorder with 
characteristic prostrating attacks averaging one in 2 months, 
over the last several months.  38 C.F.R. § 4.124a, DC 8100.   
As described above, the veteran is not experiencing 
prostrating attacks at all.  The Board thus finds that his 
10 percent disability rating adequately compensates him for 
the painful headaches with interference to concentration and 
some memory loss.  38 C.F.R. § 4.1 (the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability).  Moreover, the veteran's 
10 percent rating for his painful headache disorder is 
consistent with ratings provided for headaches resulting from 
organic diseases of the central nervous system.  See 
38 C.F.R. § 4.124a, DCs 8045 (criteria for brain disease due 
to trauma provides for a 10 percent rating and no higher for 
purely subjective complaints, such as headache, dizziness, 
insomnia, etc.); 8046 (criteria for cerebral arteriosclerosis 
provides for a 10 percent rating and no higher for purely 
subjective complaints, such as headache, dizziness, tinnitus, 
insomnia, and irritability).  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, there is no evidence of severe economic 
adaptability or prostrating attacks, without which a higher 
rating is not possible.  Thus, the evidence against the claim 
is much greater than that in favor, so the reasonable doubt 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

B.  PTSD disability

PTSD is rated under the general rating formula for mental 
disorders found under 38 C.F.R. § 4.130 after Diagnostic 
Code 9440.  The RO assigned a 50 percent disability rating 
for the veteran's PTSD disability.  On appeal, the Board will 
consider the criteria for the two higher ratings (that is, 
100 percent and 70 percent) to determine whether an increased 
rating is warranted.  

For a 100 percent rating, the evidence must show total 
occupational and total social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusional or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (general rating formula for mental 
disorders).  Not one examiner has make findings of any of the 
specified symptoms.  Since the veteran is working, his PTSD 
disability does not manifest in total occupational 
impairment.  And while his social functioning is definitely 
impaired, he is able to function with co-workers and the 
health professionals he interacts with, so there is not total 
social impairment.  Thus, a 100 percent rating is not 
warranted on this record.  

For a 70 percent rating, the evidence must show occupational 
and social impairment, with deficiencies in most areas, such 
as school, work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; and inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (symptoms 
reordered to facilitate application to this veteran's 
condition).  The record simply does not establish that the 
manifestations of the veteran's PTSD meet those criteria.  

There is no evidence at all of five of the nine symptoms:  
suicidal ideation, obsessional or ritualistic behavior, 
impaired speech, special disorientation, and neglect of 
personal appearance and hygiene.  With respect to impaired 
impulse control, the veteran reports irritability greater 
than he experienced before his military service and he has 
had outbursts of anger.  Yet, the May 2006 C&P examiner 
described his impulse control as good.  Moreover, the veteran 
reports that while he has had oral arguments (especially with 
his girlfriend), he has never been physically aggressive.  
Thus, his PTSD disability does not manifest impaired impulse 
control to the degree described in the rating criteria for a 
70 percent rating-that is, unprovoked irritability with 
periods of violence.  

But there is evidence of the other symptoms in the record.  
There is evidence about the difficulty in adapting to 
stressful circumstances in the initial April 2004 notes in 
the mental status examination that the veteran was having 
difficulty in adjusting to civilian life after his tour in 
Iraq.  And the veteran's comments about his difficulty in 
tolerating living with his girlfriend may reflect adjustment 
issues.  

The examiners have consistently found that the veteran 
experiences chronic depressed mood that causes him to isolate 
himself from others.  He lives alone and has no close 
friends.  And while he is able to perform the activities of 
daily life and go to work, he cannot be in crowds or relax 
when he is around other people because he is always looking 
to be attacked.  And he is experiencing conflicts with his 
co-workers.  Thus, his PTSD disability manifests in near-
continuous depression affecting the ability to function 
appropriately and effectively, if not independently.  

There is no doubt that he is unable to establish and maintain 
effective relationships.  His divorce from his wife recently 
became final.  His girlfriend of several years moved out 
because he could not tolerate living with her any more.  He 
has no close friends and despite repeated encouragement to 
develop relationships and become involved with recreational 
activities, the veteran has not done so, preferring to be 
alone at home watching television.  And he is having 
conflicts with co-workers.  

Although the veteran does not manifest most of the symptoms 
specifically listed for a 70 percent rating, the evaluation 
of PTSD does not involve a mathematical formula with a 
mechanical application of the evidence to the symptoms listed 
in the schedule of ratings for mental disorders.  
Essentially, the listed symptoms are merely manifestations of 
the condition that would warrant assigning a 70 percent 
rating for the following:  occupational and social 
impairment, with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, or mood.  
38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002) (criteria in the rating schedule for evaluating 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating).  In adjudicating a claim for a higher 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id., at 443.  
The veteran does not go to school, so that area is not 
relevant here.  And the examiners have consistently found 
that there is no impairment in his judgment or thinking.  

But the veteran definitely experiences deficiencies in work 
due to his PTSD disability.  His performance on the job has 
decreased.  The veteran reports that his psychiatric 
medications interfere with his concentration.  In particular, 
he has had difficulty remembering telephone numbers, which 
never used to happen.  And he has difficulty tolerating 
frustration at his job.  He also is absent from work 
frequently now, both due to his PTSD disability and due to 
his headaches.  And his deficiencies in family relationships 
and mood have already been discussed.  In sum, the record 
reflects that the veteran has impaired occupational and 
social functioning, with deficiencies in three of the five 
areas to be considered.  

The Global Assessment Functioning (GAF) scores provide 
further support that the veteran's disability does not fit 
squarely into the criteria for a 70 percent rating.  The GAF 
score serves as a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), p. 32).  

The most common GAF score assigned by the examiners has been 
a score of 50, with a 55, 60, and 70 score also having been 
assigned.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.  A score of 50 then 
reflects serious impairment, but in only one area of 
functioning.  

No examiner has assigned a GAF score of less than 41, which 
would reflect a major  impairment in more than one area of 
functioning.  Ibid. (GAF score of 31 - 40 is defined as 
"Some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; a child ...")).  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.  In addition, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The 50 percent evaluation assigned to the veteran's 
PTSD disability reflects occupational and social impairment 
with reduced reliability and productivity, manifested by 
listed symptoms, many of which the veteran also does not 
manifest.  38 C.F.R. § 4.130.   

The evidence of social impairment (isolation from others, 
having no close friends, living alone, requiring his 
girlfriend to move out, staying home watching television, 
having conflicts with his work peers) and his near-continuous 
depression more nearly approximates the criteria for a 
70 percent rating.  The evidence of deficiencies in 
occupational function (concentration, memory, frustration, 
relationships, and attendance) more nearly approximates the 
criteria for a 50 percent rating.  Resolving reasonable doubt 
in the favor of the veteran, the Board assigns a rating of 
70 percent, and no higher, to the veteran's PTSD disability.  

Although the veteran's condition was at first described in 
less severe terms at his first two psychiatric visits, the 
September 2005 C&P examiner noted that the veteran was not 
telling his psychiatrist about all of his symptoms at that 
time because he didn't feel confident to express himself with 
her.  In light of that finding by the examiner, the Board 
finds that the veteran's disability appears relatively 
constant during the rating period so that staged ratings are 
not warranted.  

III.  Duties to notify and to assist 

A.  Notice 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159. VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide, and (4) VA must ask the claimant to provide VA with 
any evidence in his or her possession that pertains to the 
claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 
19 Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's September 2004 letter describing the evidence needed 
to support the veteran's service connection claims was timely 
mailed well before the May 2005 rating decision.  It 
described the evidence necessary to substantiate a claim for 
service connection, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, identified what evidence might be 
helpful in establishing his claims, and invited the veteran 
to send VA whatever evidence he had in his possession 
pertaining to his claim.  That letter did not notify the 
veteran about the requirements for secondary service 
connection or address what evidence was necessary with 
respect to the rating criteria or the effective date of an 
award for service connection.  The rating criteria and 
effective date notice was provided in March 2006.  Although 
the veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

1.  Notice for the service connection claim for vision 
problems

The veteran was not prejudiced by the flaws in the original 
September 2004 letter.  First, the flaw concerning rating 
criteria and effective date for an award was cured before the 
RO readjudicated the case as set forth in the July 2006 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); see also Mayfield v. Nicholson, 20 Vet. App. 
537, 541-42 (2006).  Since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  In any event, since service 
connection was denied, any issues about implementation of an 
award for service connection have been rendered moot.   

The failure to notify the veteran about the evidence 
necessary to substantiate a claim of secondary service 
connection also did not prejudice the veteran.  The veteran 
was notified in the September 2004 letter that service 
connection required evidence of a current disability.  He was 
not notified that a necessary element for substantiating 
secondary service connection is that there be a current 
disability.  The medical examination conducted in 
September 2004 revealed that the veteran had no current 
disability (other than myopia, which does not constitute a 
disability for VA benefits purposes).  Thus, no matter what 
other evidence the veteran had submitted with respect to the 
other criteria for secondary service connection (for which he 
was not provided adequate notice), the claim would still have 
been denied because the veteran has no current disability.  
Since the veteran was notified of the need to submit evidence 
of a current disability, and the record shows he has no 
current disability, any failure to have told him the other 
requirements for secondary service connection is harmless 
because the veteran could not prevail on that claim.  

2.  Notice for the increased initial rating for headache and 
PTSD disabilities

As for the headache and PTSD claims, the veteran is 
challenging the initial evaluation and effective date 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra, 19 Vet. App. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has also 
been satisfied for the headache and PTSD claims.  



B.  Assistance

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran did not request any assistance 
in obtaining evidence to substantiate his claim.  VA met its 
duty to assist this veteran by obtaining his service medical 
records, by obtaining his VA treatment records, and by 
conducting appropriate C&P examinations.  


ORDER

Service connection for visual problems, to include as 
secondary to the veteran's service-connected disability of 
chronic, recurrent headaches, primarily tensional muscle 
contraction with occasional migrainous component, is denied.  

An initial disability rating in excess of 10 percent for 
chronic, recurrent headaches, primarily tensional muscle 
contraction with occasional migrainous component, is denied.  

An initial disability rating of 70 percent, and no higher, 
for PTSD is granted, subject to the regulations governing the 
payment of VA monetary benefits.    



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


